Citation Nr: 1330037	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  11-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for gouty arthritis.  


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a translator


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from April 1943 to March 1946, and in the Special Philippine Scout from August 1946 to May 1949.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

As support for his claim, the Veteran testified at a hearing in February 2013 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file.  

During the hearing, the Veteran testified that he suffers from gastrointestinal bleeding as a result of the medications he takes for his gouty arthritis.  The Veteran previously filed a claim seeking service connection for this issue and the matter was denied in a December 2009 unappealed rating decision.  As such, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastrointestinal bleeding has been raised by the record.  Because this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In this case a remand is needed to ensure procedural due process compliance and to ensure that there is a complete record upon which to decide this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As part of VA's duty to assist, VA must provide claimants with an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or a service-connected disability; but there is (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Here, the Veteran attributes his gouty arthritis to in-service weather exposure.  He contends that he began experiencing pain and numbness in his joints during service because of the wet conditions and cold temperatures. 

Hospital reports dated in 2010 from the Veterans' Regional Hospital show a diagnosis of gouty arthritis.  The Veteran's service treatment records are unavailable.  See June 2013 Memorandum of Formal Finding of Unavailability of Service Treatment Records.  Nonetheless, the Veteran is competent to report that he experienced pain and numbness in his joints during his military service, and that he has had such symptoms since his separation from service.  Given VA's duty to assist and the Board's heightened duty to provide a full explanation of the reasons and bases for its findings, additional development is required in this case.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) ("where a veteran's records are lost, the Board has a heightened duty to provide a full explanation of the reasons or bases for its findings.").  A VA examination is warranted to ascertain whether the Veteran's currently diagnosed gouty arthritis may be associated with his military service.  

Additionally, if the Veteran has received any treatment at his local VA Medical Center (VAMC) or privately, these treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran if he has received any pertinent VA or non-VA medical treatment for his gouty arthritis not already associated with the claims file.  If so, obtain all pertinent VA medical reports and incorporate them into the claims folder.  For any private medical reports identified, the Veteran should be requested to sign the necessary authorization for release and such reports should be obtained.  If the AMC cannot obtain records identified by the Veteran, the Veteran should be informed of any such problem and afforded an opportunity to submit such reports.  All notifications and attempts to procure records should be documented and placed into the claims file.

2.  Thereafter, upon completion of the above-requested development, schedule the Veteran for a VA examination to determine the nature and etiology of his gouty arthritis.  The entire claims file, to include any relevant documents in the Veteran's electronic claims file in Virtual VA, must be made available to the examiner, and the report of examination should include a discussion of the Veteran's documented medical history and appellate assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner before completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent or greater probability) the Veteran's currently diagnosed gouty arthritis had its clinical onset during service, or is otherwise related to his military service.

The term "as likely as not" (50 percent probability or greater) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may adversely affect the outcome of his claim.  38 C.F.R. § 3.655(b) (2013).

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him the requisite time to submit additional evidence and/or argument in response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


